DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original invocations of 35 U.S.C. § 112(f) previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments, see pages 7-12 of the Remarks of 4/20/2022, with respect to the 35 U.S.C. § 103 rejections of claims 1-20 have been considered but are almost entirely moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner finds Applicant’s arguments on Page 10 that Cekola does not teach any limitations of claim 1 to be unpersuasive. The Examiner points to Fig. 4 and Paragraphs [0024] and [0057]-[0060] of Cekola as well as the explanation in the rejection below to show the teachings of …a processor disposed within the vehicle … configured to both send signals to the trailer and receive signals from the trailer of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-8, 11-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrus (US 2017/0116795; already of record), in view of  Gee et al. (US 5693985, hereinafter Gee), further in view of Tascione et al. (US 2018/0050704, hereinafter Tascione), further still in view of  Cekola et al. (US 2018/0079375, hereinafter Cekola; already of record), even further still in view of Sargent et al. (US 9780967, hereinafter Sargent; already of record).
Regarding claim 1, Andrus discloses:
A vehicle comprising an automotive trailer lighting diagnostic system (Abstract; Fig. 1),
the system comprising:
a trailer (Fig. 1; Paragraph [0027]);
…
one or more trailer lights disposed on the trailer, one or more components of the vehicle or trailer that are associated with the one or more trailer lights (Paragraph [0031]);
…
a processor (Fig. 1 Element 102; Paragraph [0028] Lines 11-14)… configured to:
…activate the one or more trailer lights in a particular sequence (Paragraph [0050]);
…receive a signal identifying at least one malfunctioning trailer light of the one or more trailer lights (Paragraph [0050]);
automatically identify a diagnostic procedure for the at least one malfunctioning trailer light from a plurality of diagnostic procedures (Paragraph [0058])… and…;
execute steps of the diagnostic procedure for the at least one malfunctioning trailer light 
(Paragraph [0058]) by:
soliciting information regarding the at least one manufacturing trailer light from a user via the user interface (Paragraph [0056]),
…
executing branching logic steps (Fig. 7), and
…
	Andrus does not teach:
 	…
a direct electrical connection between an electrical system of the trailer and an electrical system of the vehicle;
…
	a processor disposed within the vehicle in electrical communication with the user interface and the direct electrical connection and configured to both send signals to the trailer and receive signals from the trailer via the direct electrical connection, and…
via the direct electrical connection, …
via the direct electrical connection, …
… from a plurality of diagnostic procedures stored within a memory of the processor, and initiate the identified diagnostic procedure;
…
issuing instructions regarding the at least one malfunctioning trailer light to the user via the user interface, executing branching logic steps, and…
initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and
via the user interface, recommend service options regarding the at least one malfunctioning trailer light to the user if the diagnostic procedure for the at least one malfunctioning trailer light is unable to return the at least one malfunctioning trailer light to working order.
However in the same field of endeavor, Gee teaches a trailer electrical monitor function is implemented into a microprocessor based truck tractor and trailer electrical communication system (Abstract) and more specially:
…
a direct electrical connection between an electrical system of the trailer and an electrical system of the vehicle (Fig. 3; Col. 8 Lines 13-24, i.e. data lines);
…
a user interface disposed within the vehicle (Col. 7 Lines 64 – Col. 8 Line 12, i.e. display); and
a processor… in electrical communication with the user interface and the direct electrical connection and configured to both send signals to the trailer and receive signals from the trailer via the direct electrical connection (Col. 8 Lines 24-58); , and…
via the direct electrical connection (Fig. 3; Col. 8 Lines 13-24, i.e. data lines), …
via the direct electrical connection (Fig. 3; Col. 8 Lines 13-24, i.e. data lines), …
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andrus to incorporate …a direct electrical connection between an electrical system of the trailer and an electrical system of the vehicle;… a user interface disposed within the vehicle; and a processor… in electrical communication with the user interface and the direct electrical connection and configured to both send signals to the trailer and receive signals from the trailer via the direct electrical connection, and… via the direct electrical component…, via the direct electrical component…, as taught by Gee. Doing so would help allow a driver to monitor a vehicle and receive repair guidance, as recognized by Gee (Col. 4 Lines 21-49).
The combination of Andrus and Gee does not teach:
…
… from a plurality of diagnostic procedures stored within a memory of the processor, and initiate the identified diagnostic procedure ();								…
However in the same field of endeavor, Tascione an on-board diagnostic system for an autonomous vehicle (Abstract) and more specifically:
…
… from a plurality of diagnostic procedures stored within a memory of the processor, and initiate the identified diagnostic procedure (Paragraphs [0009], [0035], [0064], and [0070], i.e. on board vehicle lighting system diagnostic stored on local memory);		
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andrus to incorporate … from a plurality of diagnostic procedures stored within a memory of the processor, and initiate the identified diagnostic procedure;…, as taught by Tascione. Doing so would allow for each of the fault conditions to be logged and therefore be readily identified in order to resolve component and/or processing issues during servicing, as recognized by Tascione (Paragraph [0064]).
The combination of Andrus, Gee, and Tascione does not teach:
…
a processor disposed within the vehicle…
	However in the same field of endeavor, Cekola teaches a towed vehicle controller which combines a trailer brake controller and lighting driver (Abstract) and more specifically:
    	…
a processor disposed within the vehicle… configured to both send signals to the trailer and receive signals from the trailer (Fig. 4; Paragraphs [0024] and [0057]-[0060], i.e. housed in a towing vehicle), and…	     
…
… initiate the identified diagnostic procedure;
…
issuing instructions regarding the at least one malfunctioning trailer light to the user via the user interface, …
initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and
…recommend service options regarding the at least one malfunctioning trailer light to the user if the diagnostic procedure for the at least one malfunctioning trailer light is unable to return the at least one malfunctioning trailer light to working order
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andrus to incorporate…a processor disposed within the vehicle … configured to both send signals to the trailer and receive signals from the trailer, and…, as taught by Cekola. Doing so would conserve space in a vehicle by consolidating what would be traditionally multiple components into a single component, as recognized by Cekola (Paragraph [0019]).
	The combination of Andrus, Gee, Tascione, and Cekola does not teach:
    	…
… initiate the identified diagnostic procedure;
…
issuing instructions regarding the at least one malfunctioning trailer light to the user via the user interface, …
initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and
…recommend service options regarding the at least one malfunctioning trailer light to the user if the diagnostic procedure for the at least one malfunctioning trailer light is unable to return the at least one malfunctioning trailer light to working order.
However in the same field of endeavor, Sargent teaches a black-box gateway device implemented in a vehicle and configured to interface with an engine computer and a plurality of wireless sensors installed in the vehicle (Abstract) and more specifically:  
…
… initiate the identified diagnostic procedure (Col. 5 Lines 13-27);
…
issuing instructions regarding the at least one malfunctioning trailer light to the user via the user interface(Col. 5 Lines 13-27),…
initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface (Col. 4 Lines 24-38, i.e. other information related to vehicle condition is at least one malfunctioning trailer light; Col. 5 Lines 13-27); and
…recommend service options regarding the at least one malfunctioning trailer light to the user if the diagnostic procedure for the at least one malfunctioning trailer light is unable to return the at least one malfunctioning trailer light to working order (Col. 4 Lines 24-38, i.e. other information related to vehicle condition is at least one malfunctioning trailer light; Col. 5 Lines 27-51, i.e. the threshold met to recommend service is when it is unable to return the at least one manufacturing trailer light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified disclosure of Andrus to incorporate  … initiate the identified diagnostic procedure; …issuing instructions regarding the at least one malfunctioning trailer light to the user via the user interface, …initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and… recommend service options regarding the at least one malfunctioning trailer light to the user if the diagnostic procedure for the at least one malfunctioning trailer light is unable to return the at least one malfunctioning trailer light to working order., as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).

Regarding claim 3, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a visual interface (Paragraph [0050]).

Regarding claim 4, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a dashboard head unit (Paragraph [0042]).

Regarding claim 5, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a portable device (Fig. 9 Element 106; Paragraph [0019]).

Regarding claim 7 the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein the at least one malfunctioning trailer light comprises a brake light (Paragraphs [0002] lines 8-13, [0050], and [0052], i.e. brake lights are part of vehicle lights and are tested while pushing the brake pedal).

Regarding claim 8, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. Andrus further teaches wherein the at least one malfunctioning trailer light comprises a turn signal indicator light (Paragraph [0050]).

Regarding claim 11, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. The combination of Andrus and Cekola does not teach wherein the instructions to the user comprise activating controls within the vehicle.
However in the same field of endeavor, Sargent teaches wherein the instructions to the user comprise activating controls within the vehicle (Col. 4 Lines 24-38, i.e. other information related to vehicle condition is at least one malfunctioning trailer light; Col. 5 Lines 27-51, i.e. comparing diagnostic data to a human-based threshold, e.g. driver approval, in order to take action [i.e. requesting user approval to continue the diagnostic], is providing instructions to the user to activate controls of the diagnostic system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified disclosure of Andrus to incorporate wherein the instructions to the user comprise activating controls within the automotive trailer lighting diagnostic system, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).

Regarding claim 12, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. The combination of Andrus, Gee, Tascione, and Cekola does not teach wherein the instructions to the user comprise physical examination of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights.
However in the same field of endeavor, Sargent teaches wherein the instructions to the user comprise physical examination of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights (Col. 4 Lines 24-38, i.e. trailer lights are other information related to vehicle condition. A check engine light instructs a user to physically examine a component; Col. 5 Lines 13-27, i.e. repairing or replacing requires physical examination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified t disclosure of Andrus to incorporate wherein the instructions to the user comprise physical examination of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).

Regarding claim 13, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. The combination of Andrus, Gee, Tascione, and Cekola does not teach wherein the instructions to the user comprise physical replacement of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights.
However in the same field of endeavor, Sargent teaches wherein the instructions to the user comprise physical replacement of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights (Col. 4 Lines 24-38, i.e. trailer lights are other information related to vehicle condition; Col. 5 Lines 13-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified disclosure of Andrus to incorporate wherein the instructions to the user comprise physical replacement of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).

Regarding claims 14 and 20 the claim(s) recite analogous limitations to claim(s) 1, and therefore are rejected on the same premise.

Regarding claims 16-17 and 19 the claim(s) recite analogous limitations to claim(s) 3-4 and 7, respectively, and therefore are rejected on the same premise.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andrus, Gee, Tascione, Cekola, and Sargent as applied to claims 1 and 14 above, further in view of Sarnackle et al. (US 8589018, hereinafter Sarnackle; already of record).
Regarding claim 2, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches 
the vehicle of claim 1. The combination of Andrus, Gee, Tascione, Cekola, and Sargent does not teach wherein soliciting information from the user or issuing instructions to the user involves a voice interface.
	However in the same field of endeavor, Sarnackle teaches a diagnostic tool for a vehicle configured to automatically identify different communication protocols used by Electronic Control Units (ECUs) on-board the vehicle (Abstract) and more specifically wherein soliciting information from the user or issuing instructions to the user involves a voice interface (Abstract; Col. 7 Lines 33-36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andrus to incorporate wherein soliciting information from the user or issuing instructions to the user involves a voice interface, as taught by Sarnackle. Doing so would allow a user's protocol preferences or types of vehicles serviced by the diagnostic tool to be input, as recognized by Sarnackle (Col. 3 Lines 21-26).

Regarding claim 15 the claim(s) recite analogous limitations to claim(s) 2, and therefore is/are rejected on the same premise.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andrus, Gee, Tascione, Cekola, and Sargent as applied to claims 5 and 17 above, further in view of Abdel-Rahman et al. (US 9472028, hereinafter Abdel; already of record in the IDS).
Regarding claim 6, the combination of Andrus, Gee, Tascione, Cekola, and Sargent the 
vehicle of claim 5. The combination of Andrus, Gee, Tascione, Cekola, and Sargent does not teach wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions.
	However in the same field of endeavor, Abdel teaches an augmented reality based interactive troubleshooting and diagnostic system and related operating methods (Abstract) and more specifically wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions (Abstract; Fig. 4; Col. 8 Line 66 - Col. 9 Line 24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disclosure of Andrus to incorporate wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions, as taught by Abdel. Doing so would support active diagnostic communication between a mobile user device, one or more subsystems onboard a vehicle, and a solutions database system in order to assist the user, as recognized by Abdel (Col. 1 Lines 33-56).

Regarding claim 18 the claim(s) recite analogous limitations to claim(s) 6, and therefore is rejected on the same premise.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andrus, Gee, Tascione, Cekola, and Sargent as applied to claim 1 above, further in view of Wolf (US 8947096; already of record).
Regarding claim 9, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teach the 
vehicle of claim 1. The combination of Andrus, Gee, Tascione, Cekola, and Sargent does not explicitly teach wherein the at least one malfunctioning trailer light comprises a tail light.
	However in the same field of endeavor, Wolf teaches a portable, self-contained device for testing the full cycle of trailer light modes without additional manual actuation by the user and for identifying where and what type of specific error occurred, if any are detected (Abstract) and more specifically wherein the at least one malfunctioning trailer light comprises a tail light (Col. 4 Lines 47-60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andrus to incorporate wherein the at least one malfunctioning trailer light comprises a tail light, as taught by Wolf. Doing so provides a fast, effective and convenient way to test all of the light modes of tow trailer lights, as recognized by Wolf (Col. 1 Lines 45-55).

	Regarding claim 10, the combination of Andrus, Gee, Tascione, Cekola, and Sargent teaches the vehicle of claim 1. The combination of Andrus, Gee, Tascione, Cekola, and Sargent does not explicitly teach wherein the at least one malfunctioning trailer light comprises a backup light.
	However in the same field of endeavor, Wolf teaches wherein the at least one malfunctioning trailer light comprises a backup light (Col. 4 Lines 47-60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified disclosure of Andrus to incorporate wherein the at least one malfunctioning trailer light comprises a backup light, as taught by Wolf. Doing so provides a fast, effective and convenient way to test all of the light modes of tow trailer lights, as recognized by Wolf (Col. 1 Lines 45-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661